DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This final action is in response to the RCE filed on 01/31/22. The same grounds of rejections are maintained in this final as in the final dated 08/02/21
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US 2014/0154808 A1).
Regarding claims 1 and 10, Patel discloses an indicator device (Fig.1:[0003]) for monitoring disinfection or sterilization of a room or a space [0324 or 0328] and surfaces located in the room or space [0054], the disinfection and sterilization made by applying a disinfection or sterilization agent, wherein the indicator device comprises:
A body ([0969, 0517, 0692, 0393]; in [0969] Patel teaches that the monitors or indicating devices can be made as three dimensional structures. Toys or circular or cylindrical structures in three 
Wherein the carrier is capable of being configured [0517] as a polyhedron, a cone [0628; 0692] or a sphere [0517; 0977];
A planar carrier [0388-0389] comprising a plurality of areas [0969] coated or embedded with substances or reagents that produce a change in color [0597] or in other readily visible property when contacting a disinfection or sterilization agent, wherein the carrier has weakened linear areas or groves, printed lines or printed images [0481], the carrier is capable of being configured to be folded along said linear areas, groves, printed lines or printed images so as to form an indicator body in a shape of a polyhedron [0517] or a cone [0628; 0692] wherein said indicator body ([0969, 0517, 0692, 0393]; in [0969] Patel teaches that the monitors or indicating devices can be made as three dimensional structures. Toys or circular or cylindrical structures in three dimensions will have front carrier and rear carrier coated faces where some faces are facing the disinfection or sterilization agent source and others are not. Circular monitors or indicating devices are spheres in three dimensional structures. Toys in three dimensions can be in the shape of a cone or a polyhedron, or a sphere, comprises a front face that is capable of facing a disinfection or sterilization agent source and a rear face that is capable of facing away from said disinfection or sterilization agent source.

Regarding claim 2, Patel teaches that the disinfection or sterilization agent is steam [0322-0323].
Regarding claims 3 and 13, Patel teaches that the disinfection or sterilization agent is ethylene oxide [0343].
Regarding claims 4-7 and 11-12, the indicators of Patel are capable of being folded into a polyhedron or a cone or a tetrahedron or a cube or a pentahedron or icosahedron or a pyramid or a cone, or a sphere.
Regarding claims 8 and 14, Patel teaches that the substances or reagents that produce a change in color [0610] or in other readily visible property when contacting the disinfection or sterilization agent are sterilization indicator inks [0626, 0774].
Regarding claim 9, Patel teaches that the carrier is made of metal alloys [0388-0389].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US2014/0154808 A1).
Regarding claim 1, Patel discloses an indicator device (Fig.1:[0003]) for monitoring disinfection or sterilization of a room or a space (0324 or 0328] and surfaces located in the room or space [0054], the disinfection and sterilization made by applying a disinfection or sterilization agent, wherein the indicator device comprises:
A body ([0969, 0517, 0692, 0393]; in [0969] Patel teaches that the monitors or indicating devices can be made as three dimensional structures. Toys or circular or cylindrical structures in three dimensions will have front carrier and rear carrier coated faces where some faces are facing the disinfection or sterilization agent source and others are not. Circular monitors or indicating devices are 
Wherein the carrier is capable of being configured [0517] as a polyhedron, a cone [0628; 0692] or a sphere [0517; 0977].
Patel does not explicitly teach that the shape of the carrier can be a polyhedron, a cone or a sphere.
Patel teaches that that the shape of the coated indicator could be any shape, including cylindrical [0692, 0481]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make Patel indicator into various different types of three-dimensional geometric shapes, including a polyhedron, a cone or a sphere in order to make indicators in the shapes of toys, gimmick, designs, etc.
Regarding claim 2, Patel teaches that the disinfection or sterilization agent is steam [0322-0323].
Regarding claim 3, Patel teaches that the disinfection or sterilization agent is ethylene oxide [0343].
Regarding claim 4-7, Patel teaches that that the shape of the coated indicator could be any shape, including a polyhedron, a cone or a sphere [0692, 0481]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make Patel indicator into various different 
Regarding claim 8, Patel teaches that the substances or reagents that produce a change in color [0610] or in other readily visible property when contacting the disinfection or sterilization agent are sterilization indicator inks [0626, 0774].
Regarding claim 9, Patel teaches that the carrier is made of metal alloys [0388-0389].
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US2014/0154808 A1) in view of Leech (US 1,022,955).
Regarding claim 10, Patel discloses a planar carrier [0388-0389] comprising a plurality of areas [0969] coated or embedded with substances or reagents that produce a change in color [0597] or in other readily visible property when contacting a disinfection or sterilization agent, wherein the carrier has weakened linear areas or groves, printed lines or printed images [0481], the carrier is capable of being configured to be folded along said linear areas, groves, printed lines, or printed images so as to form an indicator body in a shape of a polyhedron or a cone wherein said indicator body ([0969, 0517, 0692, 0393]; in [0969] Patel teaches that the monitors or indicating devices can be made as three dimensional structures. Toys or circular or cylindrical structures in three dimensions will have front carrier and rear carrier coated faces where some faces are facing the disinfection or sterilization agent source and others are not. Circular monitors or indicating devices are spheres in three dimensional structures. Toys in three dimensions can be in the shape of a cone or a polyhedron, or a sphere.) comprises a front face that is capable of facing a disinfection or sterilization agent source and a rear face that is capable of facing away from said disinfection or sterilization agent source. In addition, Patel teaches that that the shape of the coated indicator could be any shape, including cylindrical [0692, 0481].

Leech discloses an indicator apparatus (Figure 1:17; page 2, left column, lines 1-10) having an indicator that is in the shape of an egg (Fig.2;17) or in the shape of a polyhedron (Fig.9:17) having a cone-shaped bottom half (lower part of member 17 as shown in Fig.9). Leech teaches that the air tester has the advantages of being manufactured at low cost, and which shall be especially adapted for domestic use (page one, left column, lines 15-19). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make Patel three-dimensional indicators into an egg shape or a polyhedron having a cone-shaped bottom half in order to manufacture indicators at low cost, and which shall be especially adapted for domestic use.	
Regarding claims 11-12, Patel teaches that that the shape of the coated indicator could be any shape, including cylindrical [0692, 0481]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make Patel indicator into various different types of geometric shapes, including folded polyhedron, or folded planar carrier, or a cube or a sphere in order to make indicators in the shapes of toys, gimmick, designs, etc.
Regarding claim 13, Patel teaches that the disinfection or sterilization agent is ethylene oxide [0343].
Regarding claim 14, Patel teaches that the substances or reagents that produce a change in color [0610] or in other readily visible property when contacting the disinfection or sterilization agent are sterilization indicator inks [0626, 0774].
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US2014/0154808 A1) in view of Cregger et al. (US 8,512,633 B2).

Patel teaches that that the shape of the coated indicator could be any shape, including cylindrical [0692, 0481]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make Patel indicator into various different types of three-dimensional geometric shapes in order to make indicators in the shapes of spheres, toys, gimmick, designs, etc.
Patel appears silent to disclose sterilization steps using the indicator.
Cregger et al. discloses an indicator for monitoring a sterilization process (col.1, lines 6-12) in order to provide sterilization process for various different levels of treatments (col.2, lines 36-52). The method comprising the steps of:

Providing said locations with indicator devices (Figures 1-2; col.9, lines 44-67 through col.10, lines 1-44) for monitoring the disinfection or sterilization;
Carrying out a sterilization step (Figures 1-2; col.9, lines 44-67 through col.10, lines 1-44), including the step of introducing the disinfection or sterilization agent into the environment; and
Observing the change in color (Figures 1-2; col.9, lines 44-67 through col.10, lines 1-44) or in other visible property.	
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Cregger et al. sterilization steps to Patel in order to provide various different levels of treatments.
Regarding claims 16-18, Patel appears silent to disclose that the environment is hospital, or storage room for medical instruments, or food facilities. 
Cregger et al. discloses an indicator for monitoring a sterilization process (col.1, lines 6-12) in order to provide sterilization process for various different levels of treatments (col.2, lines 36-52). Cregger et al. further discloses that the indicator can be used in health care fields or in food processing (col.2, lines 53-60). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Cregger et al. sterilization steps to Patel in order to provide various different levels of treatments.
Regarding claim 19, Patel discloses that the disinfection or sterilization agent is steam [0322-0323]. 
.
Response to Arguments
Applicant's arguments filed 01/21/22 have been fully considered but they are not persuasive. 
On pages 5-6 of the Remarks section, Applicant argues the following: that the prior art relied on by the examiner does not disclose an indicator suitable for monitoring disinfection processes in a room or space; that the prior art fails to disclose the orientation of the faces of the indicator with respect to a disinfection or sterilization agent source, as well as a plurality of areas comprising indicator substances as recited in the amended claims; that none of the indicators discloses in the cited references are able to simulate an object in the room or space and are limited to monitoring a disinfection or sterilization process within a specific portion within a room or space, the variables of which may not be replicated in the rest of the portions of the room or space; that the indicator device becomes another “obstacle” for the disinfection or sterilization process and may interact with critical variables such as time, size and temperature of the disinfection or sterilization process, in order to obtain information relating to several different planes within a room or space; that in the context of Patel, three dimensional indicating devices have to be regarded as thicker two dimensional indicating devices; and that the indicators of Patel cannot be considered capable of obtaining information in several planes within a room or space.
The examiner respectfully disagrees. Patel discloses an indicator suitable for monitoring disinfection processes in a room or space [0324 or 0328] wherein the indicator is made into [0969, 0517, 0692, 0393]; in [0969] three-dimensional structures. Toys or circular or cylindrical structures in three dimensions will have front carrier and rear carrier coated faces where some faces will inherently face the disinfection or sterilization agent source and others will not. Circular monitors or indicating devices are spheres in three dimensional structures. Toys in three dimensions can be in the shape of a cone or a polyhedron, or a sphere comprising a front face for facing a disinfection or sterilization agent source; and a rear face for facing away from said disinfection or sterilization agent source, wherein each of the front and rear faces comprises a carrier [0388-0389] coated or embedded with substances or reagents that produce a change in color [0597] or in other readily visible property when contacting said disinfection or sterilization agent. Similar to Applicant’s arguments that a three-dimensional indicator having different faces each having a carrier coated or embedded with substances or reagents that produce a change in color, Patel’s three-dimensional indicators are capable of obtaining information in several planes within a closed environment. Furthermore, Cregger et al. teaches selecting locations (Figures 1-2; col.9, lines 23-26, 44-67 through col.10, lines 1-44) within the room or space where it is critical or necessary to confirm a disinfection or sterilization action of the disinfection or sterilization agent.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798